Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 10/01/19, wherein:
Claims 1-7 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANAKA  (US 2004/0219005).
As for independent claim 1, TANAKA discloses a robot system comprising: a robot {at least figures 5 and 7; pars. 0030, 0039}; a first table on which the robot carries out a work {see at least figure 7, item 420; pars. 0053-0054}; a second table on which the robot carries out a work {see at least figure 7, item 410}; a first feed device configured to feed the first table {see at least figure 7, item 422}; a second feed device configured to feed the second table {see at least figure 7, item 412}; an interlocking member configured to interlock the motions of the first feed device and the second feed device {see at least figure 7, items 453a, 543b, 545a, 545b}; and a control device 620, 
As for dep. claim 2 which discloses wherein the control device controls the second operation on the basis of a relationship between a movement amount of the first table by the first feed device, a movement amount of the second table by the second feed device, and a manipulation amount of the interlocking member by the robot.  TANAKA would inherently discloses that the control device controls the second operation to move up and down the first and second table as desired shown in at least figures 1, 7, 10, 12 and the related text and also in abstract, par. 0058. 
As for dep. claim 3, which discloses a position sensor configured to detect a position of the first table or the second table, wherein the control device controls the second operation on the basis of a detection result of the position sensor. TANAKA would inherently discloses that the control device controls the second operation to move up and down the first and second table as desired shown in at least figures 1, 7, 10, 124 and at least pars. 0057-0058, 0063}.
 As for dep. claims 4-5, which discloses wherein the interlocking member moves the first table and the second table in directions opposite to each other, in accordance with the second operation of the robot, wherein the interlocking member 
As for independent claim 7, TANAKA discloses a feed table device comprising: a first table; a second table {see at least figures 5 and 7, item 420, 410}; a first feed screw device configured to move the first table; a second feed screw device configured to move the second table {see at least figure 7, items 453a, 453b}; and an interlocking member configured to cause interlocked-feeding motions of the first feed screw device and the second feed screw device, under a driving force from the outside {see at least figure 7, items 453a, 453b, 545a, 545b, pars. 0057-0060}.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA as applied to claims above and in view of SUZUKI ET AL (JP 55-113396) from IDS filed 12/16/20.  Herein after Suzuki.
As for claim 6, TANAKA discloses claimed invention as indicated above except for the interlocking member include a gear train disposed between the first screw shaft and the second screw shaft.  However, such features are taught {see SUZUKI {at least figure 1 and page 2} the gear train on top of the frame 16 in which when rotates, screw shafts 17 and 18 are rotated to move the trays 11 and 12 up and down as desired and 
Conclusion
	The following references are cited as being of general interest:  Hatamura (US 5,644,951), Kasai et al (US 5,868,545), Miyake et al (2014/0083359) and Hashimoto et al (US 2019/0344436).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
/KIRA NGUYEN/Primary Examiner, Art Unit 3664